



COURT OF APPEAL FOR ONTARIO

CITATION:  Ernst & Young Inc. v. Chartis
    Insurance Company of Canada (AIG Commercial Insurance Company of Canada), 2014 ONCA 78

DATE: 20140129

DOCKET: C56315 & C56872

Cronk, Pepall and Strathy JJ.A.

BETWEEN

Ernst & Young Inc.

Plaintiff

(Appellant/Respondent
    by way of cross-appeal)

and

Chartis Insurance Company of Canada, formerly known
    as AIG Commercial Insurance Company of Canada and American Home Assurance
    Company

Defendant

(Respondent/Appellant
    by way of cross-appeal)

Lawrence G. Theall, Michael Foulds and Bevan Brooksbank,
    for the appellant

Hillel David, Howard B. Borlack and David Elmaleh, for
    the respondent

Heard: November 13-14, 2013

On appeal and cross-appeal from the order of Justice Thomas
    R. Lederer of the Superior Court of Justice, dated November 19, 2012, with
    reasons reported at 2012 ONSC 5020.

Strathy J.A.:

[1]

This
    appeal concerns claims for indemnity and bad faith under a trustees errors and
    omissions insurance policy (the Policy) issued by the respondent, Chartis
    Insurance Company of Canada (Chartis). On motions for partial summary
    judgment, the motion judge found the indemnity claim was excluded by the Policy
    and granted summary judgment dismissing it. The bad faith claim was permitted
    to proceed to trial.

A.

the facts

[2]

The
    appellant, Ernst & Young Inc. (E & Y), is the receiver of
    International Warranty Company Limited (IW). IW sold extended warranties to car
    buyers under agreements with various importers. The premiums paid by the car
    buyers were placed in trusts to secure the funds for future warranty payments
    by IW. The trust agreements contemplated that IW would draw on the trust funds
    as needed to reimburse itself as warranty work was undertaken. At the end of five
    years, any balance in the applicable trust was to be turned over to IW.

[3]

In
    early 1987, after discussions with IW, Central Guaranty Trust Company (CGT)
    took over as trustee of the trusts, then valued at approximately $23 million. In
    those discussions IW implied that CGT would get the business if it loaned $1.5
    million to IW, something the previous trustee had refused to do.

[4]

Between
    June and the end of December, 1987, four things happened that spawned breach of
    trust claims against CGT. First, IW stopped depositing some of the warranty
    premiums into the trusts. Second, CGT withdrew money from the trusts and paid
    it to IW for its own use. Third, CGT made the $1.5 million loan to IW, which
    was promptly repaid out of trust funds paid to IW. Fourth, IW went out of
    business in December 1987 and was placed in receivership. At that time, there
    was about $18 million in the trusts. This was insufficient to fund IWs
    warranty obligations.

[5]

The
    trust instruments did not permit CGT as trustee to withdraw money from the
    trusts and pay it to IW for purposes other than the payment of warranty claims.
    The withdrawals were justified by IW to CGT on the basis that there was an
    actuarially projected surplus in the trusts. That is, it was anticipated that
    after the withdrawals there would be sufficient funds remaining in the trusts
    to honour all future warranty payments.

[6]

E
    & Y, in its capacity as IWs receiver, claimed CGT had breached the trusts
    in making these withdrawals. It was authorized by the Court of Queens Bench of
    Alberta to bring an action against CGT. That action was commenced in 1992 (the Alberta
    Action). Shortly thereafter, CGT was placed in liquidation under the
Winding-up
    Act
, R.S.C. 1985, c. W-11, and the Alberta Action was stayed. The stay was
    lifted on October 6, 1993 by Houlden J.A., sitting as a judge of the Ontario
    Court, General Division. His order (the Houlden Order) provided that CGTs liquidator
    was not required to defend the Alberta Action, but that Chartis, CGTs insurer,
    could do so. The Houlden Order also provided that any proceeds from insurance
    coverage arising out of a judgment or a settlement of the [Alberta] Action
    belong to [E & Y] and are free from any claims by the Provisional Liquidator
    [of CGT].

[7]

Chartis
    defended the Alberta Action. In a decision dated May 31, 2004, Wilson J. of the
    Court of Queens Bench of Alberta found the trusts were invalid and dismissed
    the claim against CGT:
Ernst & Young v. Central Guaranty Trust Co.
,
    2004 ABQB 389, 29 Alta L.R. (4th) 269. This decision was set aside by the Court
    of Appeal and a new trial was ordered: 2006 ABCA 337, 66 Alta. L.R. (4th) 231,
    leave to appeal to S.C.C. refused, [2007] S.C.C.A. No. 9.

[8]

A
    second trial was held before MacCallum J. of the Court of Queens Bench of
    Alberta. He gave judgment in January 2010, and held that CGT had breached the
    trusts. He granted judgment in favour of E & Y against CGT for
    $3,139,642.42, plus prejudgment interest and costs, for a total award of over
    $10 million: 2010 ABQB 26, 479 A.R. 202.

[9]

Chartis
    refused to pay the judgment, taking the position that the claim was excluded by
    the terms the Policy. This action resulted.

B.

THE summary judgment DECISION

[10]

E & Y brought a
    motion for summary judgment. Chartis brought a cross-motion. The parties agreed
    some issues would require a trial, but there was no dispute other issues were
    suitable for summary judgment.

[11]

The issues before the
    motion judge, and his conclusions, were as follows:

(a)

Standing
: E & Y had standing under the Houlden Order,
    which had the effect of assigning CGTs cause of action under the Policy to E
    & Y. Chartis was not permitted to make a collateral attack on the Houlden
    Order.

(b)

Coverage
: The Policy insured CGT for breaches of duty,
    neglect and other errors in the operations of the trust department and
    (subject to exclusions, discussed below) provided coverage for E & Ys
    claim.

(c)

Exclusions
: The claims by E & Y under the Policy were not
    insured because CGTs conduct fell within exclusions for dishonest  acts (Exclusion
    7) and gaining  of any profit or advantage to which one is not legally
    entitled (Exclusion 13).

(d)

Restitution
: Given the record on the motion and because he
    found the exclusions applied, the motion judge was not prepared to deal with Chartiss
    alternative argument that E & Ys claim was restitutionary and was
    therefore not insured by the Policy.

(e)

Policy
    Limits
: If coverage were
    available: (i) prejudgment interest would erode the limits; (ii) defence costs
    would erode the limits, subject to the issue whether Chartis breached its duty
    of good faith in providing a defence; (iii) as the breaches of duty were
    interrelated, there was only one deductible of $750,000; and (iv) the issue whether
    excess insurance was available would be left to trial.

(f)

Good faith
    claims
: Chartis owed a duty of
    good faith to CGT in the defence of the Alberta Action. That cause of action
    had been assigned to E & Y by the Houlden Order as part of the proceeds
    from insurance coverage arising out of a judgment. However, Chartis did not
    owe an independent duty of good faith to E & Y in the Alberta Action or in
    this proceeding. The parties had agreed E & Ys claim against Chartis for
    breach of its duty of good faith owed to CGT in the Alberta Action was an issue
    that required a trial. Any remedy would stand to the benefit of E & Y.

[12]

The formal order
    provided that, on consent, there would be a trial of the issue whether Chartis
    had breached its duty of good faith to CGT. E & Y would have the right to
    argue at trial that Chartiss breach of the duty of good faith precluded it
    from relying on the Policy exclusions or from alleging that prejudgment
    interest and defence costs fell within the limits. This disposition had been
    the subject of a previous order, dated March 2, 2012, that the summary judgment
    motion would not determine the issue whether Chartis had breached its duty of
    good faith  to CGT and/or [E & Y] and any consequential relief, including
    relief with respect to Chartiss defences based upon the Policy wording. Nor
    would the summary judgment motion determine the issue of punitive damages.

C.

The appeal

[13]

E & Y appeals from
    the motion judges decision. It says he erred in finding that the claim fell
    within the Policy exclusions and in finding that prejudgment interest and
    defence costs eroded the Policy limits. It also asks this court to determine
    that restitutionary payments were not excluded under the Policy. Finally, it
    asserts that the motion judge erred in finding Chartis did not owe a duty of
    good faith to E & Y in responding to the claim after the judgment in the
    Alberta Action.

[14]

Chartis cross-appeals.
    It asks for a determination that: (a) E & Y had no standing to bring this
    action; (b) the claims were for restitutionary and non-fortuitous losses,
    neither of which was insured by the Policy; and (c) the Houlden Order did not
    have the effect of giving E & Y the right to sue for extra-contractual or
    punitive damages or damages for breach of the duty of good faith.

D.

DISCUSSION

[15]

For the reasons that
    follow, I would dismiss the appeal, allow the cross-appeal in part, and vary
    the order below. In summary, assuming E & Y had standing to bring this
    action by virtue of the Houlden Order, I agree with the motion judge that Exclusion
    7 applied, because the claim arose out of dishonest acts committed by CGT or by
    persons for whom it was legally responsible. I respectfully disagree with the
    motion judge on the issue of good faith. The Houlden Order did not, in my view,
    assign a cause of action for breach of a duty of good faith Chartis owed to its
    insured, CGT. This does not mean there was no remedy available to E & Y if
    it could prove that Chartis deliberately frustrated the operation of the
    Houlden Order by steering or manipulating CGTs defence to avoid coverage. In
    the particular circumstances of this case, fairness requires that E & Y be
    given an opportunity to adduce an evidentiary record on this issue, if so advised.

[16]

These conclusions make
    it unnecessary to consider the other aspects of Chartiss cross-appeal in
    relation to standing and its assertions that there was no coverage for
    restitution or non-fortuitous acts. Nor is it necessary to consider whether prejudgment
    interest and defence costs erode the Policy limits.

(1)

The Policy Exclusions

[17]

The Policy consists of
    a declaration page, two main forms (Directors and Officers Liability and
    Corporation Reimbursement) and twenty endorsements. The Policy period is March
    31, 1987 to March 31, 1988; the limit of liability is $5 million for each Policy
    year; and there is a $750,000 self-insured retention.

[18]

The endorsement
    applicable to this proceeding is the Canadian Trust & Mortgage Company
    Errors and Omissions Endorsement (Endorsement #10). It recites that:

In consideration of the premium charged, it is hereby
    understood and agreed that this policy of Directors and Officers Liability and
    Corporation Reimbursement Insurance does not apply to any claim or claims
    arising from the operations of the trust department of the Named Insured [CGT]
    except to the extent provided by this endorsement.

[19]

Endorsement #10
    provides coverage of $5 million for each wrongful act or series of continuous,
    repeated or interrelated wrongful acts, with an aggregate of $5 million for
    each Policy year. The Policy period and the deductible are the same as
    indicated on the declaration page.

[20]

The insuring agreement
    provides in part:

TRUST DEPARTMENT ERRORS AND OMISSIONS

To indemnify the Insured for all sums which the Insured shall
    become legally obligated to pay as loss (as herein defined) resulting from any
    claim or claims first made against the Insured and reported to the Insurer
    during the currency of this endorsement for any wrongful act (as herein
    defined) of the Insured or of any other person for whose actions the Insured is
    legally responsible, but only if such wrongful act first occurs subsequent to
    the retroactive date and results from the rendering of or failure to render
    services solely in the Insured's capacity as:

A. Executor or administrator of estates, administrator of
    guardianships, or trustee under personal or corporate trust agreements.

[21]

The definition section
    describes wrongful act and loss as follows:

Wrongful Act means any breach of duty, neglect, error,
    misstatement, misleading statement or omission committed in any capacity stated
    in the Insuring Agreement, parts A & B.

Loss means any amount that the Insured shall be legally
    obligated to pay because of judgments rendered against the Insured, for
    settlements negotiated with the written consent of the Insurer, for attorneys
    fees, court costs, costs of attachment, appeal or similar bonds and other legal
    expenses normally incurred in the investigation and defense of claims or suits
    but shall not include the salaries of any employees of the Insured or any loss
    of earnings.

[22]

The relevant
    exclusions are Exclusions 7 and 13:

The Insurer shall not be liable to make any payment in
    connection with any claim made against the Insured for or arising out of:

.

7.  Dishonest, fraudulent, criminal or malicious acts or
    omissions committed by the Insured or by any person for whose actions the
    Insured is legally responsible.

.

13.  Conflict of interest, acting in bad faith, gaining in
    fact of any profit or advantage to which one is not legally entitled, or
    intentional, non-compliance with any statute or regulation committed by the Insured
    or by any person for whose actions the Insured is legally responsible.


(a)

Preliminary Issues

[23]

Before turning to the
    exclusions, there are two preliminary issues.

[24]

First, before the
    motion judge, E & Ys counsel took the position that Chartis was unable to
    rely on the full wording of Exclusion 7 and none of Exclusion 13, because there
    had been an admission by Chartiss representative on discovery that coverage
    was being denied on the ground of fraud. The motion judge held that Chartis was
    not restricted to relying only on fraud to deny coverage. He found there was no
    definitive admission that fraud was the only ground relied upon, all the
    relevant facts were contained in the Policy wording and the decision of MacCallum
    J., and there was no prejudice to E & Y that could not be addressed by
    further discovery, adjournments or costs. I see no error in this conclusion.

[25]

Second, in this court,
    E & Y argued that the motion judge erred in relying on the findings made by
    MacCallum J. in the Alberta Action to determine whether the claim was excluded
    from coverage. It makes two submissions. The first is the reasons of MacCallum
    J. do not address the issues of coverage or the operation of the Policy
    exclusions and the findings of fact in the breach of trust action cannot be
    applied to the issue whether there was insurance coverage. The second
    submission is Chartis cannot rely on findings in an action in which it
    allegedly breached its duties to its insured and steered the defence to avoid
    coverage. I will address the second submission later in these reasons.

[26]

On the first
    submission, E & Y says the Alberta Action was dispositive only of whether
    breaches of trust occurred. Any comments made by the trial judge in that action
    concerning CGTs conduct, which might result in such conduct being labelled as
    dishonest and falling within an exclusion in the Policy, were ancillary to
    the decision and did not address the issue before this court.

[27]

Chartis concedes
    coverage was not in issue in the Alberta Action, but says it is entitled to
    rely on the findings of fact in the Alberta Action on issues that are common to
    both actions.

[28]

Under s. 132(1) of the
Insurance Act
, R.S.O. 1990, c. I.8, where a person incurs a liability
    for injury or damage to the person or property of another, and is insured for
    that liability, the judgment creditor has a direct cause of action against the
    persons insurer, subject to the same equities as the insurer would have if
    the judgment had been satisfied.

[29]

The challenge facing E
    & Y in this case is the decision of this court in
Perry v. General
    Security Insurance Co. of Canada
(1984), 47 O.R. (2d) 472.  In that case, this
    court held (with Houlden J.A. dissenting) that s. 132(1) does not permit a
    direct cause of action against an insurer under a policy of lawyers professional
    liability insurance. The decision has been taken to mean that s. 132(1) does
    not apply to claims for economic losses unrelated to loss or damage to persons
    or property.

[30]

The appellant asks us
    to find that
Perry
was wrongly decided. In that case, both MacKinnon
    A.C.J.O. and Arnup J.A. made pleas for legislative action to correct what they
    perceived to be an injustice, at least in the context of errors and omissions
    claims against lawyers.

[31]

No legislative action
    has been taken and
Perry
remains good law  it has been followed in
    other cases. As it has stood and been relied upon by the insurance industry for
    over 25 years, I would be disinclined to overrule it, even if it were open to
    us to do so in these proceedings. As I will explain, it is not necessary to
    address the issue in this case, because the claim is excluded by the Policy.

[32]

It is instructive,
    however, to note that it has been held that in an action against an insurer
    under s. 132 of the
Insurance Act
and its predecessors the judgment
    creditor does not have to prove, all over again, the underlying liability of
    the insured for the loss. It can rely on the judgment in which the insured was
    found liable.

[33]

This flows from the
    judgment of the Supreme Court of Canada in
Global General Insurance Company
    v. Finlay
, [1961] S.C.R. 539, which was applied by this court in
Stoyka
    v. General Accident Assurance Co. of Canada
(2000), 47 O.R. (3d) 407. In
Global
    General
, at p. 552, the Supreme Court cited
Halsburys Laws of England
,
    Vol. 15, 3rd ed. (London: Butterworths, 1956), at p. 395, para. 706, in support
    of the proposition that a final judgment pronounced by a court of competent jurisdiction
     constituted conclusive evidence against all the world of its existence, date
    and legal consequences.

[34]

At the next page in
Halsburys
,
    at p. 396, para. 708, entitled Judgments as estoppels or evidence, the
    authors state:

A judgment
in personam
or
inter partes
operates
    as an estoppel or conclusive evidence against parties and privies of the truth
    of the facts upon which such judgment is based.

[35]

In this case, in which
    Chartis defended the action on which E & Y bases its claim, it is a privy
    within the meaning of the above extract. In the words of Lander J. of the
    British Columbia Supreme Court in
Sedam v. Simcoe & Erie General
    Insurance Co.
(1983), 147 D.L.R. (3d) 159 (B.C.S.C.), at p. 164, [i]t
    would strike anyone as an absurd requirement to prove again what has already
    been proven in earlier proceedings at a great cost of time and money without a
    compelling reason for it.

[36]

The doctrine of issue
    estoppel prevents the re-litigation of an issue decided by a court in a
    previous proceeding. In the leading case of
Danyluk v. Ainsworth Technologies
    Inc
., 2001 SCC 44, [2001] 2 S.C.R. 460, at para. 24, Binnie J. cited with
    approval the definition given by Middleton J.A. in
McIntosh v. Parent
,
    [1924] 4 D.L.R. 420 (Ont. C.A.), at p. 422:

When a question is litigated, the judgment of the Court is a
    final determination as between the parties and their privies. Any right,
    question, or fact distinctly put in issue and directly determined by a Court of
    competent jurisdiction as a ground of recovery, or as an answer to a claim set
    up, cannot be re-tried in a subsequent suit between the same parties or their
    privies, though for a different cause of action. The right, question, or fact,
    once determined, must, as between them, be taken to be conclusively established
    so long as the judgment remains.

[37]

The words [a]ny
    right, question or fact distinctly put in issue are important. They respond to
    E & Ys point that the issue of coverage was not an issue before the court
    in the Alberta Action. They indicate the importance of focusing on what
was
in issue in the Alberta Action.

[38]

The requirements of
    issue estoppel were set out by Dickson J. in
Angle v. Minister of National
    Revenue
, [1975] 2 S.C.R. 248, at p. 254, and were adopted by Binnie J. in
Danyluk
,
    at para. 25:

(1)

that the same question has been
    decided;

(2)

that the judicial decision which
    is said to create the estoppel was final; and,

(3)

that the parties to the judicial
    decision or their privies were the same persons as the parties to the
    proceedings in which the estoppel is raised or their privies.

[39]

These requirements are
    met here: (1) the findings of fact in the Alberta Action on the issue whether
    CGT breached the trusts are the same facts underlying Chartiss reliance on the
    exclusions; (2) the judgment of MacCallum J. in the Alberta Action was final;
    and (3) E & Y, in its capacity as IWs receiver, was the plaintiff in both
    actions and Chartis was privy to, and responsible for, the defence of its
    insured, CGT, in the Alberta Action.

[40]

Issue estoppel applies
    here, with the qualification that it applies to findings of fact on matters in
    issue in the Alberta Action, but not to the characterization of those findings:
    see
Raywalt Construction Co. v. Allstate Insurance Co. of Canada
, 2010
    ABCA 320, 493 A.R. 287. As Lord Justice Roskill explained in
Wayne Tank and
    Pump Co. Ltd. v. The Employers Liability Assurance Corp. Ltd.
, [1973] 3
    All E.R. 825 (C.A.), at p. 833:

It was agreed that the relevant facts should be taken to be
    those found by John Stephenson J and by the Court of Appeal in the original
    proceedings. This sensible agreement had the result (perhaps inevitably) of
    both learned counsel avidly selecting phrases in the four judgments in the
    earlier proceedings as pointing to one result or the other in the present case.
    With respect, this is not the right approach. None of the judges was concerned
    with the present issue - that of causation under a policy of insurance, and it
    would be quite wrong to take phrases used in an alien context and to seek to
    turn them to advantage in the present litigation one way or the other. What
    matters are the primary facts found - not the language in which such findings
    were recorded. [Citation omitted.]

[41]

I turn to the findings
    of fact in the Alberta Action.


(b)

Findings of Fact in the Alberta Action

[42]

MacCallum J.s findings
    of fact in the Alberta Action were based entirely on a paper record, including
    a statement of agreed facts and the evidentiary record before Wilson J. in the
    first trial. I will set out the findings pertinent to the issues in this
    action.

[43]

In October 1986, representatives
    of CGT and IW discussed the trusteeship of the trusts, previously administered
    by Royal Trust. It was agreed that if CGT made a loan of $1.5 million to IW, CGT
    would obtain trusteeship of the trusts, the value of which was expected to
    increase from $21 million to $65 million by the end of the fifth year.

[44]

In February 1987, CGT
    replaced Royal Trust as trustee. CGT understood at the time that the balance
    remaining in each trust at the end of five years would be turned over to IW. Commencing
    in June 1987, CGT, at the request of IW, made withdrawals from the trusts and
    paid them to IW. It did so on the basis of certificates stating that there was
    an actuarially determined surplus in the trusts and the funds withdrawn were
    surplus. The withdrawals were not permitted by the trust instruments because
    they were for IWs own purposes, rather than for payment of warranty claims.
    CGTs lawyers had refused to provide an opinion concerning IWs ability to
    withdraw actuarially projected surplus from the trusts.

[45]

In about August 1987,
    IW failed to pay premiums of almost $600,000 into the trusts. Although the
    terms of the trust did not permit CGT to make payments if IW was in default of
    payment of premiums, CGT continued to pay funds out of the trusts to IW.

[46]

On October 23, 1987, CGT
    signed a commitment for the $1.5 million loan to IW. The initial plan was that,
    as security for the loan, IW would assign to CGT its residual interest in the
    surpluses in the trusts on their termination. CGT made the $1.5 million loan on
    October 28, 1987. However, the security arrangements were changed. Instead of
    assigning its interest in the surplus to CGT, IW used approximately $1.23
    million, which CGT had withdrawn from the trusts the preceding day, together
    with approximately $266,000 previously withdrawn from the trusts, to purchase deposit
    certificates totalling $1.5 million, which it pledged to CGT as security for
    the loan. On November 9, 1987, a further $70,182 was withdrawn from the trusts,
    as actuarially projected surplus, in order to service the loan.

[47]

On December 7, 1987, CGT
    attached the deposit certificates and repaid its loan. MacCallum J. found in
    doing so CGT had misappropriated the sum of $1,570,182 to repay the debt owing
    to it by IW (at para. 36).

[48]

MacCallum J. also found
    the total sum of $2,606,430.50 was withdrawn in breach of trust as actuarially
    projected surplus while the 1986 Trust Agreements were in force (at para. 39).

[49]

In late November or
    early December 1987, CGT and IW amended the trust agreement, without the knowledge
    or consent of the automobile importers. They changed the trust beneficiary
    (which had previously included the buyers of warranties) to IW and provided
    that IW could remove actuarially projected surplus during the term of the trusts.
    MacCallum J. held [t]his self-serving ratification of what had passed could
    not undo the breaches of trust (at para. 39).

[50]

After IW went out of
    business, the balance in the trusts was insufficient to meet the claims of
    warranty holders.

[51]

MacCallum J. found CGT
    was a participant in a deliberate breach of trust. He found that, knowing the
    funds received were intended to be trust funds for the benefit of [the car
    buyers], [CGT] paid large sums from those trusts to IW for IWs own use, and
    some for [CGTs] own benefit, contrary to the trusts purposes (at para. 11).

[52]

After reviewing
    the reasons of MacCallum J., the motion judge concluded, at para. 102:

In summary, the findings of Mr. Justice MacCallum indicate that
    [CGT] deliberately breached the trusts. It misappropriated funds and engaged in
    subversion and complicity for its own benefit. [CGT], knowing that it was in
    breach of the trusts, transferred significant amounts of money from the trusts
    to IW. [CGT] misappropriated $1,570,182 to re-pay the debt owed to it by IW.
    This was both dishonest and done for the illegal advantage of [CGT].

(c)

Trustees Dishonesty

[53]

After finding that the
    claim fell generally within the coverage under the Policy, the motion judge
    found Chartis could rely upon both Exclusion 7 and Exclusion 13 of the Policy.
    With respect to the former, he referred to judicial and dictionary definitions
    of dishonest, at para. 97:

Dishonest is a word of such common use that I should not
    have thought that it would give rise to any serious difficulty, but in
    construing even plain words, regard must be had in the context and
    circumstances in which they are used. (see:
West Coast Securities Limited
    v. Continental Insurance Co.
, 1975 CarswellBC 215 at para. 31,
66 D.L.R. (3d) 278
(B.C.S.C.) referring to
Can. Indemnity Co. v. Andrews & George Co. Ltd.
,
[1953] 1 S.C.R. 19
at 24). In common parlance, dishonesty refers to a lack of integrity or
    straightforwardness (see:
The New Shorter Oxford English Dictionary
,
    Oxford University Press 1993). Dishonest is normally used to describe an act
    where there has been some intent to deceive or cheat. To use it to describe
    acts which are merely reckless, disobedient or foolish is not in accordance
    with the popular usage or the dictionary meaning (see
: Lynch & Co. v.
    United States Fidelity & Guaranty Co.
, 1970 CarswellOnt 826, at para.
    23,
1 O.R. 28
(H.C.)).
    In the context of an exclusion provision, the court, in
Juno Estate v.
    Saskatchewan Government Insurance
, supra, at para. 14, stated that the dishonesty
    exclusion denoted an act or omission that is wilful and deliberate. Being
    negligent is not being dishonest.

[54]

With respect to Exclusion
    13, he concluded, at paras. 98-99, that CGT had clearly gain[ed]  [an]
    advantage to which [it] was not legally entitled when it appropriated trust
    funds to repay its loan.

[55]

For the reasons that
    follow, I agree with the motion judges conclusion concerning the applicability
    of Exclusion 7. As a result, it is unnecessary to consider Exclusion 13.

[56]

In
Reid Crowther
    & Partners Ltd. v. Simcoe & Erie General Insurance Co
., [1993] 1
    S.C.R. 252, at p. 269, McLachlin J. referred to the following general
    principles of interpretation of insurance policies:

(1)

the
contra
[
proferentem
]
rule;

(2)

the principle that coverage
    provisions should be
construed broadly and exclusion clauses narrowly; and

(3)

the desirability, at least where
    the policy is ambiguous, of giving effect to the reasonable expectations of the
    parties.

[57]

In interpreting the
    exclusions, in the context of the reasonable expectations of the parties, one
    should bear in mind that Endorsement #10 insures liability for (among other
    things) breach of duty as a trustee. Thus, in interpreting the exclusion for dishonest
    acts or omissions, it is appropriate to consider the meaning of that word, as
    applied to trustees. The abuse of a position of trust has frequently been
    considered to be dishonesty:

obtaining something to which there is no entitlement,
    misusing a position of trust or responsibility, and taking advantage of the
    weakness of another  are the cornerstones of the concept of dishonesty in the
    new law of fraud.

(J. Douglas Ewart,
Criminal Fraud
(Toronto: Carswell,
    1986), at p. 95, quoted in
R. v. Long
(1990), 51 B.C.L.R. (2d) 42
    (C.A.), at para. 22, and
R. v. Buckingham
, 2008 NLTD 55, 274 Nfld.
    & P.E.I.R. 194, at para. 48.)

[58]

The authorities
    dealing with the liability of third parties for another persons breach of
    trust are helpful in understanding the definition of dishonesty. This is because
    third parties who participate in a trustees breach of trust can be held liable
    as constructive trustees if they assist with knowledge in a dishonest and
    fraudulent design on the part of the trustees:
Air Canada v. M & L
    Travel Ltd.,
[1993] 3 S.C.R. 787, at p. 811, quoting
Barnes v. Addy
(1874),
    L.R. 9 Ch. App. 244, at p. 252.

[59]

In
Air Canada
,
    at p. 826, Iacobucci J. held that the taking of a knowingly wrongful risk
    resulting in prejudice to the beneficiary would amount to a dishonest and
    fraudulent breach of trust. In
Gold v. Rosenberg
(1995), 25 O.R. (3d)
    601 (C.A.), at p. 601, affirmed [1997] 3 S.C.R. 767, Laskin J.A. described
    Iacobucci J.s decision and summarized the case law defining fraudulent and
    dishonest design as confirming [f]raudulent and dishonest amount to the same
    thing and they include taking risks trustees know they have no right to take. See,
    more recently, Laskin J.A.s decision in
Enbridge Gas Distribution Inc. v.
    Marinaccio
, 2012 ONCA 650, 355 D.L.R. (4th) 333, at para. 27.

[60]

The meaning of
    dishonest, when applied to a trustee, has also been considered in a line of
    cases from the United Kingdom dealing with trust agreement clauses exculpating
    a trustee from liability for all breaches of trust other than those that are
    fraudulent or dishonest. The leading case on the definition of dishonest
    breach of trust in this context is
Armitage v. Nurse
, [1998] Ch. 241
    (C.A.). Millett L.J. began by noting, at p. 251, that an intentional breach of
    trust is not always a dishonest breach of trust:

By consciously acting beyond their powers (as, for example, by
    making an investment which they know to be unauthorised) the trustees may
    deliberately commit a breach of trust; but if they do so in good faith and in
    the honest belief that they are acting in the interest of the beneficiaries
    their conduct is not fraudulent. So a deliberate breach of trust is not
    necessarily fraudulent.

[61]

He went on to conclude,
    however, where a trustee intentionally breaches the trust, and does not
    honestly believe its action is in the best interests of the beneficiaries, the
    trustee has committed a dishonest breach of trust. He added, at p. 251, it is
    irrelevant whether the trustee benefitted from its actions:

It is the duty of a trustee to manage the trust property and
    deal with it in the interests of the beneficiaries. If he acts in a way which
    he does not honestly believe is in their interests then he is acting
    dishonestly. It does not matter whether he stands or thinks he stands to gain
    personally from his actions. A trustee who acts with the intention of
    benefiting persons who are not the objects of the trust is not the less
    dishonest because he does not intend to benefit himself.

Later authority clarified that to avoid liability a
    trustees honest belief its actions are in the beneficiaries interests must
    also be reasonable:
Walker v. Stones
, [2001] Q.B. 902 (C.A.), at p. 939.

[62]

The approach in the
    United Kingdom to determining dishonesty in this context has recently been
    summarized as follows, in
Fattal v. Walbrook Trustees (Jersey) Ltd.,
[2010] EWHC 2767 (Ch.), at para. 81:

what is required to show dishonesty in the case of a
    professional trustee is:

i) [a] deliberate breach of trust;

ii) [c]ommitted by a professional trustee:

a) [w]ho knows that the
    deliberate breach is contrary to the interests of the beneficiaries; or

b) [w]ho is recklessly
    indifferent whether the deliberate breach is contrary to their interests or
    not; or

c) [w]hose belief that the deliberate breach is not
    contrary to the interests of the beneficiaries is so unreasonable that, by any
    objective standard, no reasonable professional trustee could have thought that
    what he did or agreed to do was for the benefit of the beneficiaries.

[63]

In my view, this
    position is consistent with the Canadian authorities referred to above, and it
    is appropriate to apply it to the circumstances of this case.


(d)

Application to the Present Case

[64]

MacCallum J.s
    findings of fact support the following conclusions. First, CGT committed
    deliberate breaches of trust by paying IW monies to which it was not entitled
    under the terms of the trusts. Second, CGT misappropriated for its own benefit
    (repayment of the loan) monies it had paid to IW in breach of trust. Third, CGT
    knew that the surplus in the trusts, relied upon by IW to justify the
    withdrawals, was merely a projected surplus. Fourth, CGT must have known that
    these projections might turn out to be inaccurate and that, in withdrawing
    funds from the trusts, it was placing the trusts at risk. Fifth, there is no
    way the withdrawals could have benefitted the beneficiaries. Sixth, there are
    no circumstances that could have grounded a defence that CGT honestly believed the
    withdrawals were in the best interests of the beneficiaries or that a
    reasonable trustee could have considered them to be in the beneficiaries best
    interests.

[65]

MacCallum J.s
    findings of fact therefore amply support the conclusion that, based on the tests
    described above, each of the withdrawals was a dishonest breach of trust that
    would fall within Exclusion 7. This conclusion is not inconsistent with the
    motion judges finding that CGT did not intend to harm the beneficiaries.

[66]

E & Y further
    submits that the motion judge erred in failing to give effect to the words for
    or arising out of, preceding the Policy exclusions. It says this expression
    requires a continuous chain of causation between the excluded event and the
    claim made: see
Law, Union & Rock Insurance Co. Ltd. v. Moores Taxi
    Ltd.
, [1960] S.C.R. 80. See also
Ontario v. Kansa General Insurance
    Co.
(1994), 17 O.R. (3d) 38 (C.A.), on which Chartis relies. E & Y
    says the withdrawals from the trusts, which were admitted to be breaches of
    trust, predated the dishonest misappropriation, which occurred when CGT
    attached the deposit certificate and repaid its loan. It says actions
    subsequent to the breaches of trust cannot be used to ground a finding that the
    claims arose out of dishonest acts.

[67]

I do not agree with
    this characterization of the claim. E & Ys claim arose out of CGT knowingly
    breaching the trusts by making payments to IW for its own use, rather than for
    the purposes of the trusts. CGT knew those payments could not possibly benefit
    the beneficiaries. Its actions were not slips or mistakes. They were
    intentional and carried a real risk of harm to the beneficiaries. These acts
    were dishonest and they preceded and caused the losses giving rise to the
    claim. CGTs subsequent actions, in scooping the deposits to repay the loan and
    re-writing the trust instruments to legitimize what it had done, were
    confirmatory of its dishonesty, but the dishonest acts had already occurred.

[68]

For these reasons, in
    my view, the motion judge correctly found E & Ys claim falls within the
    exclusion for dishonest acts.

(2)

Breach of the Duty of Good Faith

[69]

In a previous order,
    the motion judge had directed that one of the issues on the motion for summary
    judgment would be whether Chartis owed a duty of good faith to CGT in the
    Alberta Action and to E & Y in that action and in this action. Any issue
    whether such a duty had been breached and, if so, any remedies, would be
    determined at a trial.

[70]

There is no doubt that
    a liability insurer owes a duty of good faith to its insured in the defence of
    a claim. Before the motion judge and in this court, Chartis acknowledged it
    owed a duty of good faith to CGT in the defence of the Alberta Action. In
702535
    Ontario Inc. v. Lloyds London, Non-Marine Underwriters
(2000), 184 D.L.R.
    (4th) 687 (Ont. C.A.), leave to appeal to S.C.C. refused [2000] S.C.C.A. No.
    258, this court stated, at para. 27:

The relationship between an insurer and an insured is contractual
    in nature. The contract is one of utmost good faith. In addition to the express
    provisions in the policy and the statutorily mandated conditions, there is an
    implied obligation in every insurance contract that the insurer will deal with
    claims from its insured in good faith:
Whiten v. Pilot Insurance Co.

(1999), 42 O.R. (3d) 641
(Ont. C.A.). The duty of good faith requires an insurer to act both promptly
    and fairly when investigating, assessing and attempting to resolve claims made
    by its insureds.

[71]

As this court noted in
702535
, relying on
Whiten v. Pilot Insurance Co.
(1999), 42
    O.R. (3d) 641 (C.A.), reversed, 2002 SCC 18, [2002] 1 S.C.R. 595,
[1]
the duty to act in good faith is separate from the duty to compensate for the
    loss covered by the policy. It gives rise to a separate and independent cause
    of action, as noted at paras. 31-32:

A breach of the duty to act in good faith gives rise to a
    separate cause of action from an action for the failure of an insurer to
    compensate for loss covered by the policy. In
Whiten v. Pilot Insurance
,
    Laskin J.A. made the point at p. 650:

[I]n every insurance contract an insurer has an implied
    obligation to deal with the claims of its insureds in good faith. [cites
    omitted] That obligation to act in good faith is separate from the insurer's
    obligation to compensate its insured for a loss covered by the policy. An
    action for dealing with an insurance claim in bad faith is different from an
    action on the policy for damages for the insured loss. In other words, breach
    of an insurer's obligation to act in good faith is a separate or independent
    wrong from the wrong for which compensation is paid.

(See also, the Supreme Courts decision in
Whiten
,
    at para. 79.)

[72]

Before the motion
    judge, and in this court, E & Y submitted that by granting it the proceeds
    from insurance coverage, the Houlden Order had the effect of assigning to it CGTs
    claim against Chartis for breach of the duty of good faith. It argues that
    Chartis breached that duty by (1) failing to settle within the Policy limits;
    (2) permitting its coverage counsel to be involved in the defence of the
    action; (3) having defence counsel steer the defence to avoid coverage; and
    (4) obstructing and delaying the timely resolution of the claims and preferring
    its own interests over the interests of its insured.

[73]

The motion judge
    referred to case law establishing that an insured may assign its cause of
    action for breach of the duty of good faith:
Shea v. Manitoba Public
    Insurance Corp.
(1991),
55 B.C.L.R. (2d) 15
(S.C.);
Fredrickson v. Insurance Corp. of British Columbia
(1986),
3 B.C.L.R. (2d) 145
(C.A.), affd, [1988] 1 S.C.R. 1089.

[74]

He then found the
    Houlden Order had the effect of assigning the claim for damages for breach of
    good faith, because it fell within the language proceeds from insurance
    coverage arising out of a judgment. In support of this conclusion, he noted it
    would be incongruous if E & Y were left with no recourse if the insurer,
    in defending the action, could breach its duty to its insured with impunity; he
    reasoned, at paras. 147-148:

To my mind, it would be incongruous to permit [E & Y] to
    proceed against [CGT] on the basis that it could only look to insurance to
    satisfy any judgment, allow the insurer to provide the defence and then leave [E
    & Y] without recourse if that insurer failed to satisfy the duty of good
    faith it owed to its insured. As counsel for [E & Y] noted, the order of
    Mr. Justice Houlden indicated that "... any proceeds from insurance
    coverage arising out of a judgment ... belong to the [Ernst & Young]".
    This is not limited to proceeds payable under the policy. It is broader than
    that. It would include damages arising from a breach of duty of good faith.
    Such damages would properly be described as "proceeds from insurance
    coverage arising out of a judgment".

In this situation, the duty of good faith, which was owed by
    Chartis to [CGT], has been assigned, by the order of Mr. Justice Houlden, to [E
    & Y]. The privity of contract with which we are concerned arises from the
    insurance agreement between the insurer and the insured. The right to sue for
    breach of the duty of good faith now belongs to [E & Y]. The alleged breach
    of the duty arises from the suggestion that Chartis did not fulfill its
    responsibilities in the way the defence of [CGT] was conducted in the Alberta [A]ction.
    It is the duty of good faith owed with respect to that action that is of
    concern.

[75]

The motion judge concluded
    a trial was required to determine whether the duty of good faith had been
    breached. He held that [a]ny remedy arising from such a breach would stand to
    the benefit of [E & Y] (at para. 155).

[76]

Chartis concedes there
    may have been a remedy for the breach of the duty of good faith, but says it
    does not arise from the Houlden Order and it does not inure to the benefit of E
    & Y. It says any claim for bad faith was vested in CGTs liquidator, which
    might have exercised it at any time between 1993 and 2010. E & Y might have
    purchased that right, but it failed to do so. Alternatively, it says, E & Y
    should have specifically requested that the Houlden Order include an assignment
    of the bad faith claim.

[77]

For the reasons that
    follow, I conclude that while Chartis clearly owed CGT a duty of good faith in
    the defence of the Alberta Action, the Houlden Order did not assign to E &
    Y anything other than the right to the proceeds of CGTs insurance. It did not
    assign the Policy or any other contractual rights to E & Y.

[78]

The term proceeds
    from insurance coverage used in the Houlden Order was, in my view, used
    advisedly. Proceeds of insurance refers to a particular type of assignment, which
    is to be distinguished from an assignment of the insurance contract itself. Assignment
    of the contract substitutes the assignee as the party to the contract. In
    contrast, assigning the proceeds of insurance merely assigns the right to the
    monies payable under an insurance policy to the assignee: see Barbara
    Billingsley,
General Principles of Canadian Insurance Law
, First Edition
    (Markham: LexisNexis Canada Inc., 2008), at p. 291.  Billingsley describes
    assignment of the proceeds of insurance, at p. 290-91:

By assigning the proceeds of an insurance contract, the insured
    promises a third party that, if some or all of the proceeds of an insurance
    contract become payable to the insured, payment will instead be made to the
    third party assignee. The assignment only deals with who will receive the
    payment of insurance funds: the insurance contract remains exclusively between
    the insured and the insurer. This means that the third partys ability to
    recover insurance proceeds is entirely dependent upon the insurers contractual
    obligation to pay the insured. So, for example, if the insured has forfeited
    its right to coverage by breaching the insurance contract, the insurer has no
    obligation to pay the third party or the insured. [Citations omitted.]

(See also Craig Brown & Thomas Donnelly,
Insurance
    Law in Canada
, loose-leaf, Vol. 1 (Toronto: Carswell, 2013), at pp. 15-8 
    15-10.)

[79]

In
Ferme Gérald
    Laplante & Fils Ltée. v. Grenville Patron Mutual Fire Insurance Co
.
(2002), 61 O.R. (3d) 481
(C.A.), leave to appeal to S.C.C. refused,
[2002] S.C.C.A. No. 488
,
    Charron J.A. observed, at para. 78:

A breach of the duty to act fairly and in good faith gives rise
    to a separate cause of action that is distinct from the cause of action founded
    on the express terms of the policy and that is not restricted by the limits in
    the policy. Hence, it may result in an award of consequential damages
distinct
    from the proceeds payable under the policy
. [Emphasis added.]

[80]

Laskin J.A. used
    similar language in
Whiten
, at p. 650, to describe the distinction
    between damages for breach of the duty of good faith and proceeds of insurance:

A breach of the duty of good faith may result in an award of
    damages which is distinct from the proceeds payable under the policy for the
    insured loss and which are not restricted by the limits in the policy.

[81]

Because proceeds
    payable under an insurance policy are distinct from a cause of action for
    breach of the duty of good faith, assignment of the proceeds of insurance
    does not, in my view, include damages for breach of the independent contractual
    duty of good faith owed to an insured. Accordingly, E & Y did not obtain a
    cause of action for any breach of the duty of good faith Chartis owed to CGT.

[82]

This conclusion does
    not, however, mean that Chartis was entitled to flaunt the purpose of the
    Houlden Order. It could not exercise the right to defend E & Ys action
    against its insured and steer the defence so as to avoid its insurance
    obligations. Nor does it mean that E & Y would be without recourse if Chartis
    had deliberately frustrated the spirit and intent of the Houlden Order. Having
    been permitted by the Houlden Order to defend the Alberta Action, Chartis was
    not permitted to undermine its insureds coverage so as to deprive E & Y of
    the proceeds.

[83]

If there is any
    evidence that Chartis intentionally misled the court or subverted the course of
    justice, there are remedies available, subject to any defences Chartis may have,
    including potential limitation defences. It is open to E & Y to move for
    appropriate relief, including perhaps the variation of the Houlden Order to
    include an assignment of CGTs cause of action for a breach of the duty of good
    faith. Alternatively, E & Y might have a claim for abuse of process on the
    basis of a collateral attack on a court order:
Toronto (City) v. Canadian
    Union of Public Employees, Local 79
, 2003 SCC 63, [2003] 3 S.C.R. 77, at
    para. 34. Abuses of the courts process are actionable in tort:
Harris v.
    Glaxosmithkline Inc.
, 2010 ONCA 872, 106 O.R. (3d) 661, at para. 27. In
    addition, although perhaps not available in these circumstances, an action for
    civil contempt might be available for breach of the strict terms of a court
    order: see
Bell ExpressVu Limited Partnership v. Corkery
, 2009 ONCA
    85, 94 O.R. (3d) 614.

[84]

Given the manner in
    which the issues were divided, with the issue of breach of any duty of good
    faith being left for trial, there is no evidentiary record before this court 
    nor was there before the motion judge  that would permit me to determine
    whether such relief should have been granted to E & Y. In fairness, E &
    Y should be given the opportunity to make submissions to the motion judge on
    the issue whether any other remedy is available. Without circumscribing the
    motion judges analysis or procedure, it will be up to the motion judge to determine:
    (a) what evidentiary record is required and how that record should be
    developed; (b) whether any remedy or remedies are available; and (c) what
    relief, if any, should be granted.

[85]

It would be in this
    context that a court might consider the remedies available to E & Y, should
    it be determined that the findings of fact in the Alberta Action were the
    result of Chartis deliberately steering the defence so as to bring the claim
    within the policy exclusions.

[86]

The motion judge
    concluded Chartis did not owe a separate duty of good faith to E & Y, in
    either the Alberta Action or in this action. He concluded, at paras. 143-44:

The difficulty is with respect to the question of whether
    Chartis could owe a duty of good faith to [E & Y] in the Alberta [A]ction.
    An insurer owes no duty to a person asserting a claim against its insured. The
    claimant is a stranger to the relationship between the insurer and the insured
    and is not in privity of contract with them (see:
Karamanolis et al. v.
    Prudential Insurance Co. Ltd.
,
[1983] O.J. No. 3140
,
42 O.R. (2d) 752
).
    Recognizing such a duty would be completely unworkable in the context of [an]
    adversarial relationship, would create irreconcilable conflicts of interest
    and lead to a breakdown of the indemnity system (see:
D.M. v. Alberta
    Lawyers Insurance Assn.
,
[2006] A.J. No. 983
,
271 D.L.R. (4th) 246
,
    at paras. 57-59).

On this basis, there could be no independent duty of good faith
    owed by Chartis to [E & Y]

[87]

I agree with the
    motion judges rationale as to why E & Y has no claim for breach of a
    direct duty of good faith either in the Alberta Action or in this action.

E.

Conclusion

[88]

For these reasons, I
    would dismiss the appeal and would allow the cross appeal, in part. E & Y may
    seek directions from the motion judge in the event it seeks further relief. As
    success is to some extent divided, I would make no order as to the costs of the
    proceedings in this court.

Released: January 29, 2014 (SEP)

G.R. Strathy J.A.

I agree.  E.A. Cronk J.A.

I agree.  S.E. Pepall J.A.





[1]
Although the Supreme Court reversed this courts decision in
Whiten
and accepted the result Laskin J.A. offered in dissent, it accepted this point,
    on which this court was unanimous.


